Citation Nr: 1803667	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of lead poisoning, to include damage to arteries.

2.  Entitlement to service connection for malaria and/or residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1967 to September 1969.      

This matter comes before the Board of Veterans' Appeals (Board) from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at an August 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran's residuals of lead poisoning, to include damage to arteries, is not related to his military service.

2. The Veteran's malaria and/or residuals thereof is not related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lead poisoning have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2. The criteria for service connection for malaria have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran asserts that he suffers from lead poisoning caused by drinking water in Vietnam.  

He testified at his August 2015 BVA hearing that he was diagnosed with elevated lead levels in 2004 and was treated with chelation therapy.  

In an April 2011 statement the Veteran reported that he drank water out of ammunition canisters while serving in Vietnam. 

With respect to his claim for malaria, the Board notes that an October 1969 VA examination noted that the Veteran had been hospitalized in August 1969 and malaria had not been found. 

In-service treatment records reflect the Veteran was treated for tonsillitis in August 1969.  Nevertheless, in a letter the Veteran sent to his parents and siblings while serving in Vietnam (August 1969), the Veteran stated that he was treated for what was thought to be malaria, but it turned out to be tonsillitis, but the doctors were not sure he did not have a touch of malaria.  The Veteran testified that he was placed in quarantine while in service.  The Veteran asserts that he continues to suffer from symptoms associated with malaria.
 
In December 2015, the Board found that a VA compensation examination and medical opinion was critical to the claims and should be obtained.  The Veteran was subsequently scheduled for, and failed to report to, a VA examination in March 2016 which could have provided material evidence to support his claim.  Additionally, pursuant to the Board's December 2015 remand, a letter requesting all private and non-private medical provider names was sent to the Veteran in March 2016.  To date, no response has been received.  It appears that the Veteran did receive notice at his current address.  

The only other evidence in the record concerning the etiology of the Veteran's disabilities is statements from the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

After reviewing the medical and lay evidence of record, the Board finds that service connection for both issues is not warranted.  The evidence of record does not reveal any nexus between any current residuals of lead poisoning or malaria and the Veteran's military service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).



VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in March 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Additionally, VA examinations have attempted to be secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

The Board observes that this case was previously remanded by the Board in December 2015.  The purpose of this remand was to obtain outstanding private and VA treatment records and to schedule the Veteran for a VA examination.  Upon remand, the Veteran was sent a letter requesting all private and VA treatment he has received and an examination was scheduled.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 



ORDER

Service connection for residuals of lead poisoning, to include damage to arteries, is denied. 

Service connection for malaria and/or residuals is denied.


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


